DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-12, 14-16, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8, it is unclear what external circuitry is being referred to at the end of the
claim.

With regard to claim 11, it is unclear what kind of fluid is transferred from the power supply
portion to the atomizer/liquid reservoir portion and where the fluid is located. It is also unclear
how the fluid is transferred to the atomizer/liquid reservoir portion. Claim 12 includes all the
limitations of claim 11 and is rejected for the same reasons.


controller circuitry, and the hemicylindrical port, as these parts are simply listed in the claim.
For prior art analysis, any hemicylindrical port with a battery that has contacts connected
between it and controller circuitry will be considered to meet this limitation. Also in claim 14, it
is unclear how the fluid is able to pass through without shorting the contacts, the battery, and
the controller circuitry, since there is no structure to separate any fluid from the rest of the
invention. For prior art analysis, any invention that includes the features listed will be
considered to meet the limitations of the claim. It is also unclear what the function of the fluid
outlet is and what fluid is being outlet to where for what purpose, and what the fluid outlet is
letting out of, since there is no structure with an interior that can then outlet fluid. Further, it is
unclear if the electrical contacts are in the fluid outlet or just couple to the battery and the
controller circuitry. For prior art analysis, either of these will be considered to meet these
limitations. Claims 15-16 and 23-24 include all the limitations of claim 14 and are rejected for
the same reasons. 

With regard to claim 21, it is unclear how the power supply couples to the electronic cigarette
power supply portion and how the electronic cigarette power supply portion supplies power
when requiring an outside source of power. For prior art analysis, either a power supply
located inside the electronic cigarette power supply portion or a power supply external to the
electronic cigarette power supply portion can be considered to meet this limitation, since both
internal power supplies such as a battery and external power sources are mentioned in the
specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al.
(2013/0017714).
With regard to claim 1, Kao teaches, as shown in figures 2-8: “An electronic cigarette power supply portion comprising: a sub-assembly housing including an upper sub-assembly housing
portion 70 including a first portion (82a and 82b) of an integral locking feature, and a lower sub-
assembly housing portion 20 including a second portion (49a and 49b) of the integral locking
feature coupled to the first portion (82a and 82b) of the integral locking feature”. The recitation
“An electronic cigarette power supply portion” has not been given significant patentable weight
because it has been held that a preamble is denied the effect of a limitation where the claim is
drawn to a structure and the portion of the claim following the preamble is a self-contained
description of the structure not depending for completeness upon the introductory clause.
Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Further, MPEP 2111.02 states, in part, “if the body of

preamble merely states, for example, the purpose or intended use of the invention, rather than
any distinct definition of any of the claimed invention’s limitations, then the preamble is not
considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v.
Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)”. The
preamble in this claim merely states “An electronic power supply portion”, which is a statement
of the intended use of the subassembly, and therefore, not considered of significance to claim
construction.

With regard to claim 2, Kao teaches: “The apparatus of claim 1”, as shown above.
Kao also teaches, as shown in figures 2-8: “wherein the sub-assembly housing further includes a locating pin 73 in the upper sub-assembly housing portion 70; and a locating aperture 52 configured and arranged to receive the locating pin 73 from the upper sub-assembly housing portion 70 and thereby align the lower 20 and upper 70 sub-assembly housings portion along at least one axis”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (2013/0199528) in view of Lord (2015/0128965).
With regard to claim 1, Goodman teaches, as shown in figures 1-5: “An electronic cigarette… portion comprising: a … housing 22 including an upper… housing portion (left part of 22 in figure 5) including a first portion (the protruding pins on the upper housing in figure 5) of an integral locking feature, and a lower… housing portion (right part of 22 in figure 5) including a second portion (holes corresponding to the pins in the upper sub-assembly housing) of the integral locking feature coupled to the first portion of the integral locking feature”.
	Goodman does not teach the housing being a power supply portion or the housing being a sub-assembly portion.
In the same field of endeavor before the effective filing date of the claimed invention, Lord teaches, as shown in figure 2, an electronic cigarette power supply portion 8 that is a sub- assembly separate from an atomizer/liquid reservoir portion 2. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lord with the invention of Goodman in order to be able to replace the power supply and the atomizer/liquid reservoir portion separately and because it has been held 

With regard to claim 2, Goodman as modified by Lord teaches: “The electronic cigarette power supply portion of claim 1”, as shown above.
Goodman also teaches, as taught in paragraph 79: “wherein the sub-assembly housing further includes a locating pin in the lower sub-assembly housing portion; and a locating aperture, in the upper sub-assembly housing portion, configured and arranged to receive the locating pin from the lower sub-assembly housing portion and thereby align the lower and upper sub-assembly housings portion along at least one axis”.

With regard to claim 4, Goodman as modified by Lord teaches: “The electronic cigarette power supply portion of claim 1”, as shown above.
	Lord also teaches, as shown in figures 2-3 and taught in paragraph 42: “further including a battery 10; an airflow sensor electrically connected to the battery 10 and configured and arranged to detect a flow of air in response to a draw on an air inhalation port 6 of an atomizer/liquid reservoir portion 2 coupled to the electronic cigarette power supply portion 8; controller circuitry 14 electrically connected to the battery 10 and configured and arranged to operate the electronic cigarette (shown in figure 2); and wherein the sub-assembly housing (housing of 8) substantially encloses the battery 10, the airflow sensor, and the controller circuitry 14”.


Lord also teaches, as shown in figures 2-3: “further including a battery 44; and controller circuitry electrically 14 connected to the battery 10 and configured and arranged to operate the electronic cigarette”.
Goodman also teaches, as taught in paragraph 79: “wherein the upper sub-assembly housing further includes another locating pin configured and arranged to interface with the lower sub-assembly housing through a portion of the controller circuitry”.

With regard to claim 9, Goodman as modified by Lord teaches: “The electronic cigarette power supply portion of claim 1”, as shown above.
Lord also teaches, as shown in figures 2-3: “further including a connector port (left end of 8 in figure 2) at a proximal end of the electronic cigarette power supply portion 8, the connector port configured and arranged to mechanically couple the electronic cigarette power supply portion 8 to a mating connector port (right end of 2 in figure 2) of an atomizer/liquid reservoir portion 2”.

With regard to claim 10, Goodman as modified by Lord teaches: “The electronic cigarette power supply portion of claim 9”, as shown above.
Lord also teaches: “further including a battery 10; and controller circuitry 14 electrically connected to the battery 10 and configured and arranged to operate the electronic cigarette and wherein the connector port is further configured and arranged to electrically couple the 

With regard to claim 21, Goodman as modified by Lord teaches: “The electronic cigarette power supply portion of claim 1”, as shown above.
Lord also teaches: “further including a power supply 10 configured and arranged to supply power to the electronic cigarette power supply portion 8 and an atomizer/liquid reservoir portion 2 when coupled to the electronic cigarette power supply portion 8”.

Claims 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (2013/0199528) in view of Lord (2015/0128965) and Borkovec et al. (2016/0192705).
With regard to claim 3, Goodman as modified by Lord teaches: "The apparatus of claim 1”, as shown above.
Neither Goodman nor Lord teach: “further including an exterior tube with a keying feature along an interior surface of the tube; and wherein at least one of the upper and lower sub-assembly housings include a second keying feature along an exterior surface, the second keying feature configured and arranged to mate to the keying feature of the exterior tube, and axially align the sub-assembly housing within the exterior tube”.
In the same field of endeavor before the effective filing date of the claimed invention, Borkovec teaches, as shown in figures 1-5: "further including an exterior tube 60 with a keying


With regard to claim 22, Goodman as modified by Lord teaches: “The electronic cigarette power supply portion of claim 1”, as shown above,
Neither Goodman nor Lord teach: “wherein the sub- assembly housing is configured and arranged to be assembled within a tube to form a final assembly of the electronic cigarette power supply portion”.
In the same field of endeavor before the effective filing date of the claimed invention, Borkovec teaches, as shown in figures 1-5: “wherein the sub-assembly housing 10 is configured and arranged to be assembled within a tube 60 to form a final assembly of the electronic cigarette power supply portion”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Borkovec with the invention of Goodman as modified by Lord in order to hold the upper and lower sub-assembly housings together.

Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon
(2015/0333561).
With regard to claim 14, Alarcon teaches, as shown in figure 1A and taught in paragraphs 23, 27, and 29: “An electronic cigarette power supply portion 102 comprising: a battery (contained in 130); controller circuitry 132; and a… port (bottom part of 102 in figure 1A) including a fluid outlet (just below 138 in figure 1A), and a plurality of electrical contacts 162A electrically coupled to the battery and the controller circuitry 132”.
Alarcon does not teach the port being hemicylindrical. However, this is merely a change in the shape of the port and would not affect the overall operation of the port. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the port to be hemicylindrical because it would have been obvious to a person having ordinary skill in the art that the port could be any shape that requires a compatible shape in the mating port. Further, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 15, Alarcon teaches: “The electronic cigarette power supply portion of claim 14”, as shown above.
Alarcon also teaches, as shown in figure 1A and taught in paragraphs 23, 27, and 29: “wherein the port is configured and arranged to couple the power supply portion 102 to an atomizer/liquid reservoir portion 100B, and electrically couple the battery and the controller 

With regard to claim 16, Alarcon teaches: “The electronic cigarette power supply portion of claim 14”, as shown above.
Alarcon also teaches, as shown in figure 1 and taught in paragraph 27: “wherein the port… that includes three or more electrical contacts configured and arranged to be communicatively coupled with three or more corresponding electrical pads on a… port of an atomizer/liquid reservoir portion 102”.
Alarcon does not teach the port “is a female port” that connects with a male port on the atomizer/liquid reservoir portion. However, it is well known in connectors to have one connector be female and the other connector be male in order for the ports to be complementary.
Allowable Subject Matter
Claims 6 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 24-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

	Claims 24 includes all the limitations of claim 25 and is therefore also allowable.

Response to Arguments
Applicant's arguments filed 10/6/20 have been fully considered but they are not persuasive.  With regard to the 112 rejection of claim 8, the Applicant argues that the any external circuitry would meet the limitation.  The Examiner respectfully disagrees, because not every piece of external circuitry would be compatible with the applicant’s invention, and therefore a defined external circuitry is necessary to clarify the invention.  With regard to the 112 rejection of claim 11, the Applicant argues that the fluid is described in the specification.  The Examiner respectfully disagrees, because this is inconsistent with the claim language, as no fluid is claimed to be present in the invention and therefore it is unclear where the fluid is that is then that fluid can pass from the power supply portion to an atomizer/liquid reservoir portion.  With regard to the 112 rejection of claims 14-16, the Applicant argues that the rejection is improper because the parts are all located in the electronic cigarette power supply portion.  The Examiner respectfully disagrees, because an electronic cigarette power supply portion is not a defined structure, such as housing, but depends on the body of the claim for structure.  According to the limitations in the claim, comprises the parts listed in the body of the claim.  Therefore, the structural relationship between the parts is not clear.  The Applicant .
Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “An electronic cigarette power supply portion” in claim 1 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Further, as argued previously with regard to claim 14, “electronic cigarette power supply portion” is defined only by what is in the body of the claim, since limitations from the specification are not read into the claims.  Therefore, any structure meeting the limitations in the body of the claim can be considered an electronic cigarette power supply portion.
With regard to the Examiner’s 103 rejection of claim 1, the Applicant argues that the pin/hole combinations do not lock the two halves of the housing together.  The Examiner respectfully disagrees, as it is clear from the figures of Goodman that the two halves of the housing are held together by that structure, because otherwise the two halves would not stay together.  The 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the hemicylindrical port is more than a design choice) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the shape of the port can still be seen as a cosmetic change.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        January 13, 2021
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831